DETAILED ACTION
Notice to Applicant
In the amendment dated 10/13/2022, the following has occurred: Claims 1, 5-8, and 10 have been amended; Claims 13-15 have been added.
Claims 1-15 are pending and are examined herein. This is a Final Rejection.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 and 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Inoue (US 2018/0166756 to Inoue et al.) in view of Lustig (DE 102015-219558, the Office cites to provided machine English translation).
	Regarding Claim 1, Inoue teaches:
a battery arrangement for an electrically drivable motor vehicle with a battery housing 22 (Fig. 2, para 0036)


    PNG
    media_image1.png
    522
    725
    media_image1.png
    Greyscale

a module housing with a cover 11 and a base 30, the module housing having a “connecting region” within the broadest reasonable interpretation of the phrase, including portions spaced from the connecting region being configured to define any interior space between the module housing 11 and the battery housing 22 (Fig. 1, para 0041)
a module heat-conducting element 35 between the control electronics system and the module housing for dissipating heat that is secured to a surface of the module at a position in the interior space so that the module heat-conducting element is spaced from the battery housing (para 0075)
a control electronics system provided outside the battery housing for controlling the battery cells with electrical components 52/53, the system being mounted to a surface of the module heat-conducting element 35 so that the control system is in the interior space defined by the module housing 11 and at a position spaced from the battery housing 22 (paras 0124-0127)
	Inoue differs from the embodiment shown in instant Fig. 1 in that the control electronics board is secured to a heat conducting element next to a battery within an overarching housing. While this may or may not anticipate the limitation(s) requiring that the control system and heat conducting element “face toward” the battery housing, it would have been obvious to one of ordinary skill in the art to reposition the control system within the module housing across a range of positions. The Office cites to e.g. Lustig, which teaches a module housing with an interior having a controller 22 spaced from battery housings 18 and contacting the module wall via a heat conducting element 28 and attachment surface 32 to dissipate heat (Fig. 1, paras 0025-0029):

    PNG
    media_image2.png
    447
    729
    media_image2.png
    Greyscale

Rearranging and/or duplicating parts has been found to be obvious. See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CPPA 1950) and In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). Mere duplication of parts has no patentable significance unless a new and unexpected result is produced, while rearrangement of known parts is obvious when the device operates in the same fashion towards the same purpose. See MPEP 2144.04, VI [R-6]. The prior art as a whole, in other words, appears to teach spacing a control system from a battery housing within an overarching housing and providing a heat conducting element between said control system and the module walls in order to dissipate. It would have been obvious to one of ordinary skill in the art to rearrange the components within the module walls to have the control system “face” the batteries within the broadest reasonable interpretation of the claims in order to accommodate a desired shape for the housing given a variable size/shape for the battery module(s) and controller in order to fit everything economically while successfully engineering heat dissipation to the outside. 
	Regarding Claim 3, Inoue teaches:
wherein the component is a load-bearing frame element (para 0072)
	Regarding Claim 4, Inoue teaches:
wherein the load-bearing frame elements are larger than the housing and connected to the vehicle as a heat sink (Fig. 1, etc.)
	Insofar as Inoue does not explicitly teach that the vehicle-side members have a larger surface area and/or capacity, it would have been obvious to one of ordinary skill in the art that the relative sizes of the frame and the battery housing could be varied depending on e.g. the size of the vehicle and therefore it would have been obvious to provide larger frame members in at least some vehicle embodiments wherein the frame must be large/strong. 
	Regarding Claims 5 and 10, Inoue teaches:
at least the stays 32 which are metallic and therefore read on “outer heat-conducting element[s] provided on a side of the module housing that faces away from both the control electronics system and the battery housing” (Figs. 1-3, paras 0070-0071)
	Regarding Claim 2, Inoue teaches:
wherein the module housing is pressed against a structural metal component of the motor vehicle 19 via stays 32 (Fig. 1, paras 0072-0073)

	Regarding Claims 6 and 11, Inoue teaches:
a printed circuit board (para 0102) with electrical components mounted on the front side and the module heat-conducting element being pressed directly against the rear side (Figs. 2-5)
	Regarding Claim 7 and 12, Inoue teaches:
wherein the heat-conducting element 35 bears flat on the circuit board and against inner surfaces of the module housing (Fig. 4)
	Regarding Claim 8, Inoue teaches:
wherein the module housing is thermally coupled to the battery housing by heat conduction (Fig. 4, paras 0104-0107)
	Regarding Claim 13, Inoue does not teach:
wherein the module housing and the module heat-conducting element are disposed above the battery housing in a direction of gravity
	Lustig, however, teaches a module housing with an interior having a controller 22 spaced from battery housings 18 and contacting the module wall via a heat conducting element 28 and attachment surface 32 to dissipate heat (Fig. 1, paras 0025-0029). Rearranging and/or duplicating parts has been found to be obvious. See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CPPA 1950) and In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). Mere duplication of parts has no patentable significance unless a new and unexpected result is produced, while rearrangement of known parts is obvious when the device operates in the same fashion towards the same purpose. See MPEP 2144.04, VI [R-6]. The prior art as a whole, in other words, appears to teach spacing a control system from a battery housing within an overarching housing and providing a heat conducting element between said control system and the module walls in order to dissipate. It would have been obvious to one of ordinary skill in the art to rearrange the components within the module walls to have the control system positioned “above” the batteries within the broadest reasonable interpretation of the claims in order to accommodate a desired shape for the housing given a variable size/shape for the battery module(s) and controller in order to fit everything economically while successfully engineering heat dissipation to the outside. 
	Regarding Claim 14, Inoue teaches:
various “flanges” of the module housing that are mounted “in a flat manner” on the battery housing to hold it in place within the module (Fig. 2)
	Regarding Claim 15, Inoue teaches:
fasteners (bolts or screws) 71 that are inserted into module housing flanges to secure the battery housings (Fig. 2, paras 0185-0186)
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Inoue (US 2018/0166756 to Inoue et al.) in view of Lustig (DE 102015-219558, the Office cites to provided machine English translation), in further view of Cohen (US 2016/0004284 to Cohen et al.).
	Regarding Claim 9, Inoue does not explicitly teach:
wherein the module heat-conducting element is produced from a deformable material configured to compensate for surface unevenness
	Cohen, however, from the same field of invention, regarding heat dissipation in a battery housing with a control circuit board, teaches thermal gap pads that are flexibly resilient to adapt to uneven surfaces and provide thermal contact between components and heat sinks (see e.g. paras 0007-0008, 0024, etc.). It would have been obvious to one of ordinary skill in the art to provide a thermal gap pad between the circuit board in Inoue and the module housing 30 with the motivation to enhance thermal contact and improve heat dissipation. 

Response to Arguments
Applicant argues that the claims are now directed towards a controller “mounted to a surface of the module heat-conducting element facing toward the battery housing so that the control electronics system is in the interior space defined by the module housing and at a position spaced from the battery housing […].” While Applicant appears to be pointing to the gap between the control system 14 and the battery housing 12 in the instant Fig. 1:

    PNG
    media_image3.png
    579
    623
    media_image3.png
    Greyscale

and arguing that this is distinct from the arrangement in Inoue, the claim language is insufficient to unambiguously distinguish between the disclosure of Inoue (particularly in view of the ordinary skill demonstrated by Lustig) and the instant claim language. Language like, “a connecting region” is inherently vague, and Inoue teaches “portions of the module housing” that are spaced from a vaguely defined “connecting region” and that also are configured to contact the control system. Further, it was obvious at the time of invention to space control systems even farther from battery housings that the embodiments depicted in Inoue, as is taught in Lustig, and it would have been obvious to rearrange the various components within a module housing absent some specific showing of unexpected results associated with a more specifically defined arrangement. Rearranging and/or duplicating parts has been found to be obvious. See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CPPA 1950) and In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). Mere duplication of parts has no patentable significance unless a new and unexpected result is produced, while rearrangement of known parts is obvious when the device operates in the same fashion towards the same purpose. See MPEP 2144.04, VI [R-6].  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Dignan, whose telephone number is (571) 272-6425.  The examiner can normally be reached from Monday to Friday between 10 AM and 6:30 PM. If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Milton Cano, can be reached at (313)446-4937. Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.
/MICHAEL L DIGNAN/Examiner, Art Unit 1723